Citation Nr: 1012638	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  05-27 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for low back disorder, 
including as secondary to service-connected right knee 
disability.

2.  Entitlement to service connection for left knee 
disorder, including as secondary to service-connected right 
knee disability.

3.  Entitlement to an increased evaluation in excess of 10 
percent for chondromalacia, right knee, prior to April 22, 
2008, and from April 22, 2008.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from April 1980 to April 
1983.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions issued in 
March 2004, August 2004, and September 2005 by the 
Baltimore, Maryland Regional Office (RO) of the Department 
of Veterans Affairs (VA).

During the pendency of these claims, the Veteran submitted 
approximately 20 other claims.  The records before the Board 
on appeal do not reflect that the Veteran has submitted a 
timely substantive appeal as to any of these claims, 
although several statements of the case have been issued in 
response to notices of disagreement of record.  The record 
does not establish that the Board has jurisdiction over any 
claim other than the claims listed on the title page of this 
decision.  

The Veteran's July 2009 request to reopen a previously 
denied claim of entitlement to service connection for asthma 
is of record.  The record before the Board does not reflect 
that this most recent contention has been adjudicated by 
the Agency of Original Jurisdiction (AOJ).   The Veteran 
requested to be allowed to testify regarding this claim at 
the October 2009 hearing before the Board.  The Board notes 
that the Veteran testified as to chronicity and continuity 
of that disorder, and identified clinical records which 
would substantiate that testimony.  The record before the 
Board does not reflect that the request to reopen the claim 
for service connection for asthma has been adjudicated since 
the last unappealed denial in a rating decision of January 
2008.   The Board does not have jurisdiction over this 
issue, and this claim; however, the contentions presented to 
the Board in the written transcript of the October 2009 
Hearing, is referred to the AOJ for appropriate action.

The Veteran requested a hearing before the Board.  The 
requested hearing was conducted in Washington, DC by the 
undersigned in October 2009.  The Veteran provided 
additional evidence at the October 2009 hearing which had 
not been reviewed by the agency of original jurisdiction.  
VA regulations require that pertinent evidence submitted by 
the Veteran must be referred to the agency of original 
jurisdiction for review and preparation of a statement or 
supplemental statement of the case is waived in writing by 
the Veteran.  38 C.F.R. §§ 19.37, 20.1304 (2009).  The 
Veteran provided a written waiver of her right to review of 
this evidence by the agency of original jurisdiction.  
Appellate review may proceed.  

The claims of entitlement to service connection for asthma 
and for a low back disorder, and the claim for an increased 
evaluation for chondromalacia, right knee, from April 22, 
2008, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence of record is at least in equipoise 
to warrant a finding that left knee patellofemoral pain 
syndrome and calcification of the medial collateral ligament 
were incurred during, or as a result of the Veteran's 
service.

2.  Prior to April 22, 2008, the Veteran's service-connected 
right knee disability is manifested by knee pain, increased 
pain on use, tenderness on palpation, crepitus, and pain at 
the extremes of flexion beyond 120 degrees, but symptoms of 
muscle paresis or weakness in the right lower extremity, 
slow gait, and circumduction of the right leg are residuals 
of an aneurysm of the middle cerebral artery with clipping.  




CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the 
criteria for service connection for left knee are met.  38 
U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 
(2009).

2.  Criteria for an evaluation in excess of 10 percent for 
service-connected right knee chondromalacia have not been 
met prior to April 22, 2008.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1-4.16, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5010, 5014, 
5257, 5260, 5261, 5262 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that she is entitled to service 
connection for a left knee disorder, and that she is 
entitled to an evaluation in excess of 10 percent for her 
service-connected right knee disability.  In this decision, 
the Board grants the claim for service connection for a left 
knee disability.  In view of the Board's decision to grant 
the Veteran's claim, a discussion of VA's duties to notify 
and assist with regard to that claim is unnecessary.  The 
Board will address VA's duties to the claimant before 
assessing the merits of the appeal for an increased 
evaluation for right knee disability.   

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  



Duty to Notify

Under the VCAA, VA has a duty to inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the Veteran is expected 
to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  The claimant is also entitled to notice of 
the criteria for assigning a disability rating and for 
assigning an effective date for an increased rating.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, § 5103(a) requires, at 
a minimum, that VA notify the claimant that, to substantiate 
a claim, the medical or lay evidence must show a worsening 
or increase in severity of the disability.  VA is not 
required to advise the Veteran to submit evidence of the 
effect that such worsening or increase had on the claimant's 
employment and daily life, or to provide claimant-tailored 
notice of any applicable criteria for entitlement to a 
higher disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result).  Vazquez-Flores v. Shinseki, 580 F. 3d 1270 
(Fed. Cir. 2009) (overruling Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  If VA does not provide pre-
adjudicative notice of any element necessary to substantiate 
the claim, that the burden is on the claimant to show that 
prejudice resulted from a notice error, rather than on VA to 
rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 
1696, 1706 (2009).  

In this case, the duty to notify was satisfied by way of 
letters sent to the Veteran in May 2003, March 2005, July 
2005, and March 2006.  The 2003 and 2005 letters were sent 
prior to the initial RO decision in this matter.  The 2006 
letter included information complying with Dingess; another 
letter complying with Dingess was issued in June 2009.  The 
letters as a whole addressed each element of the notice 
required under the VCAA.

The Veteran does not allege that she has been prejudiced, 
with respect to the claim for an increased evaluation for 
right knee disability, by any lack of notice or by the 
timing or content of notice issued, and none is apparent 
from the record.  In this case, the Veteran received both 
pre-adjudicative notice, prior to the initial rating 
decision in 2005, and post-adjudicative notice complying 
with Dingess, followed by readjudication of the claim and 
issuance of a statement of the case in May 2007.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant notification followed by 
readjudication of the claim, such as a statement of the case 
or supplemental statement of the case, is sufficient to cure 
a timing defect).  

If any notice deficiency is present in this case, the Board 
finds that any prejudice due to an error in notice has been 
overcome in this case, because the testimony provided by the 
Veteran at her October 2009 Central Office Board hearing 
demonstrates that the claimant has actual knowledge of the 
evidence required to substantiate the increased evaluation 
claim at issue.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 
1696 (2009).  Under these circumstances, the Board finds 
that the notification requirements have been satisfied as to 
both timing and content.  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of a claim.  This duty includes assisting the claimant in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Veteran has been afforded VA examinations of the right knee.  
VA clinical records have been obtained.  

The Veteran testified that all right knee treatment during 
the pendency of this claim was obtained from VA.  Voluminous 
VA clinical records have been obtained, with clinical 
records of VA outpatient treatment comprising the majority 
of the evidence in the 7-volume case file.  The Board finds 
that all necessary development has been accomplished, and 
therefore appellate review may proceed without prejudice to 
the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Significantly, neither the Veteran nor her representative 
has identified any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Applicable law, claims for service connection 

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
Veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

1.  Claim for service connection for left knee disorder

The Veteran's service treatment records disclose that the 
Veteran reported bilateral knee pain beginning in May 1981.  
No abnormality of either knee was identified, but crepitus 
was noted.  A diagnosis of bilateral retropatellar pain 
syndrome was assigned.  She was instructed in knee care and 
quadriceps exercises in 1981 and in 1982.  The March 1983 
separation examination discloses that a diagnosis of 
chondromalacia, both knees, was assigned by history.  

The examiner who conducted June 2004 VA examination 
concluded that the Veteran's current left knee disorder, 
retropatellar pain syndrome, was not related to the 
Veteran's service.  The examiner did not provide a rationale 
for this determination.  In June 2004, a VA neurologist, DC, 
MD, provided a written medical opinion that the Veteran's 
knee pain was as likely as not a result of the Veteran's 
antalgic gait related to the service-connected right knee 
disability.  The neurologist did not provide a rationale for 
the opinion.  

In a statement dated in September 2004, MHP, MD, a treating 
VA provider, offered a medical statement that the Veteran's 
knee osteoarthritis, as likely as not, resulted from her 
service.  In June 2005, a VA provider, SLF, MD, offered a 
medical opinion that the Veteran incurred a bilateral knee 
disorder in service.  Treatment records reflect that the 
Veteran continued to complain of right knee pain.  

The Veteran again sought evaluation for right knee pain in 
May 2007.  The report of radiologic examination was 
interpreted as disclosing calcification of the medial 
collateral ligament, which the report notes was unchanged 
from the June 2004 radiologic examination, again disclosing 
Pellegrini Steida disease.  For purposes of information, the 
Board notes that Pellegrini Steida disease is defined as 
ossification of the superior portion of the medial 
collateral ligament of the knee, sometimes occurring as a 
complication of athletic injuries.  Dorland's Illustrated 
Medical Dictionary 540 (30th ed. 2003).

In an addendum to a January 2009 medical statement, MER, MD, 
offered an opinion that, within "a reasonable degree of 
medical certainty," the Veteran's left knee disorder was 
related to her active service.  Dr. R. did not provide a 
rationale for the opinion.  

There are four VA medical opinions of record which are 
favorable to the Veteran's claim and one VA opinion which is 
unfavorable to the claim.  Although none of the opinions 
provide a rationale, the Board notes that the diagnosis 
rendered by some providers, a diagnosis of retropatellar 
pain syndrome, was assigned in service.  The Board also 
notes that the diagnosis assigned by other providers, 
Pellegrini Steida disease, is defined as resulting from 
athletic injury (trauma).  As there is no known instance of 
post-service left knee trauma, reasonable doubt as to the 
date of incurrence of trauma must be resolved in the 
Veteran's favor.

With resolution of reasonable doubt in the Veteran's favor, 
the Board finds that the evidence is at least in equipoise, 
even without discussion of the rationales supporting the 
favorable opinions, to warrant a grant of service connection 
for a left knee disability, variously diagnosed as 
retropatellar pain syndrome or calcification of the medial 
collateral ligament Pellegrini Steida disease).  

2.  Claim for evaluation in excess of 10 percent for 
chondromalacia, right knee

Under Diagnostic Code 5014, chondromalacia substantiated by 
X-ray findings is rated as degenerative arthritis.  
Degenerative arthritis established by radiologic findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or 
joints involved.  DC 5003 further states that, where 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint affected by limitation of motion, to be 
combined, not added, under DC 5003.  38 C.F.R. § 4.71a.  

Full range of motion of the knee is from 0 degrees to 140 
degrees in extension and flexion.  See 38 C.F.R. § 4.71, 
Plate II.  Under DC 5260, also found at  a noncompensable 
rating is assigned when flexion of the knee is limited to 
60 degrees; a 10 percent rating is assigned when flexion is 
limited to 45 degrees.  Under 38 C.F.R. § 4.71a, DC 5261, a 
noncompensable rating is assigned when extension of the knee 
is limited to 5 degrees; when extension is limited to 10 
degrees, a 10 percent rating may be assigned.  Separate 
ratings under Diagnostic Code 5260 for limitation of flexion 
of the leg and Diagnostic Code 5261 for limitation of 
extension of the leg may be assigned for disability of the 
same joint).  VAOPGCPREC 09-04.  

Where a Veteran has degenerative joint disease which is 
evaluated under DC 5003, a separate, compensable evaluation 
may be assigned under DC 5257 if the Veteran also has knee 
instability or subluxation.  See VAOPGCPREC 9-98; VAOPGCPREC 
23-97 (compensating claimant for separate functional 
impairments under DCs 5257 and 5003 does not constitute 
pyramiding).  DC 5257, which rates impairment based on 
recurrent subluxation or lateral instability of the knee, 
provides a 10 percent evaluation where there is evidence of 
slight recurrent subluxation or lateral instability of a 
knee; a 20 percent rating will be assigned with evidence of 
moderate recurrent subluxation or lateral instability; a 30 
percent rating will be assigned with evidence of severe 
recurrent subluxation or lateral instability.  38 C.F.R. § 
4.71a, DC 5257.  

Adequate consideration of functional impairment, including 
impairment from painful motion, weakness, fatigability, and 
incoordination, is required.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Facts and analysis

Historically, the Veteran was granted service connection for 
chondromalacia, right knee, and a 10 percent evaluation was 
assigned under 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 
5099 (the DC assigned when no specific diagnostic code is 
applicable) and 5014, by a rating decision issued in 1994.  

In 2003, the Veteran submitted a claim for an increased 
evaluation for service-connected right knee disability.  VA 
examination conducted in December 2003 discloses that the 
Veteran had mild crepitus in the right knee with extension 
and flexion.  The examiner noted that the Veteran underwent 
clipping of a left middle cerebral artery (MCA) aneurysm in 
2001.  The examiner noted that the Veteran's lower legs were 
bowed out when stood on her feet and that she used a cane 
for ambulation, slightly favoring the right side.  There was 
tenderness to palpation along the medial joint line.  There 
was no laxity.  Range of motion was from extension to 0 
degrees through flexion to 130 degrees with pain at the 
extreme range of flexion.  

This evidence does not warrant an evaluation in excess of 10 
percent, as the Veteran's range of motion, even considering 
pain, was not so limited as to warrant an evaluation in 
excess of 10 percent, either for extension or for flexion.  
DCs 5260, 5261.  A 10 percent evaluation is the maximum 
evaluation available for degenerative joint disease or 
chondromalacia, affecting one major joint.  DCs 5003, 5014.  
As only the right knee is affected by this disability, there 
is no factual basis for an evaluation in excess of 10 
percent under Dc 5003 or DC 5014.

Since there is no evidence of instability or subluxation, a 
separate, compensable evaluation under DC 5257 is not 
applicable.  Evidence discloses that the Veteran has partial 
paralysis of the right lower extremity, and has muscle 
weakness of the right leg, among other symptoms, but these 
symptoms were medically attributed to the Veteran's history 
of cerebral aneurysm.  Thus, these symptoms do not serve as 
a factual basis for an evaluation in excess of 10 percent 
under DC 5014 or any other diagnostic code applicable to 
evaluation of right knee disability.  

VA outpatient treatment records from December 2003 through 
September 2004 disclose that the Veteran continued to 
complain of right knee pain.  The record establishes that 
the Veteran, who had suffered a stroke four years earlier, 
had weakness of both the right upper extremity and of the 
right lower extremity.  She was still re-learning how to 
walk.  Her gait was slow, stiff, and hemiparetic.  Some of 
her complaints of right knee and right lower extremity pain 
were attributed to neurologic impairment and other residuals 
of the cerebral aneurysm she experienced in 2001.  

In September 2004, the provider noted that the Veteran 
reported chronic pain in several joints.  There was no 
swelling of either knee.  The Veteran had full range of 
motion of the knees.  She had vague tenderness of the right 
leg, thigh, and lower back muscles.  There was mild right 
hemiparesis.  The Veteran was using a right ankle brace to 
support her ankle.  In October 2004, the provider noted that 
the Veteran's body habitus (weight) limited examination of 
the knee.  Magnetic resonance imaging (MRI) examination of 
the knees conducted in May 2005 was interpreted as an 
essentially normal study.  

The evidence for this period does not disclose increased 
severity of right knee disability, as there is no evidence 
of objective decrease in range of motion, and the Veteran 
did not report decreased range of motion.  Although she did 
report increased pain, the 10 percent evaluation already 
assigned is the maximum evaluation which may be assigned for 
pain in this case, in the absence of objective evidence of 
compensable limitation of extension or flexion, and in the 
absence of evidence of instability or subluxaiton or other 
finding which would warrant application of another 
Diagnostic Code.  DCs 5256-5261.

VA outpatient treatment notes from 2004 though 2007 reflect 
that the Veteran continued to report right knee pain.  In 
November 2006, slight giveaway weakness of the muscles was 
noted, mainly in the knees.  However, the evidence reflects 
that this muscle weakness was attributable to the Veteran's 
stroke and aneurysm, not to internal derangement or other 
symptom of the right knee joint which could be attributed to 
the service-connected disability.  

In July 2007, the Veteran requested a motorized wheelchair 
or a scooter because of chronic pain issues.  The provider 
advised her that it was not a good idea to use a motorized 
assistive device and that she should continue to walk.  VA 
examination was scheduled in December 2007, but the Veteran 
did not report for that examination.  Thus, there is no 
evidence for this period which supports an evaluation in 
excess of 10 percent for right knee disability.

There is significant evidence of impairment of industrial 
capability, but impairment based on right knee disability 
alone is not beyond a level consistent with the assigned 
schedular evaluation.  Rather, the evidence establishes that 
the Veteran has significant impairment of the right lower 
extremity, and industrial impairment, due to the residuals 
of a cerebral aneurysm for which service connection is not 
in effect.  Therefore, the Board is not required to address 
whether the Veteran is entitled to an increased evaluation 
on an extraschedular basis during this period.   See 38 
C.F.R. § 3.321(b)(1); Floyd v. Brown, 9 Vet. App. 88, 95 
(1996).extraschedular

The disability examination which had been scheduled in 
December 2007 was rescheduled, and was conducted on April 
22, 2008.  The records also disclosed additional VA 
treatment of the Veteran's knee prior to the Veteran's 2009 
hearing before the Board.  No supplemental statement of the 
case (SSOC) has been issued to the Veteran regarding the 
relevant evidence of record prior to the certification of 
the claim, and the Veteran has not waived this procedural 
due process except for the evidence submitted directly to 
the Board.  Therefore, this portion of the claim is 
addressed in the Remand, below.  

The preponderance of the evidence is against an evaluation 
in excess of 10 percent for right knee disability prior to 
April 22, 2008.  As the evidence is not in equipoise, the 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable to warrant a more favorable 
evaluation.  The claim is denied.


ORDER

The claim for service connection for a left knee disorder, 
variously diagnosed as retropatellar pain syndrome or 
calcification of the medial collateral ligament, is granted.

The appeal for an increased evaluation in excess of 10 
percent for chondromalacia, right knee, prior to April 22, 
2008, is denied.


REMAND

In June 2004 and June 2005, VA providers opined that the 
Veteran had "back pain" which, as likely as not, resulted 
from the Veteran's service or from the Veteran's antalgic 
gait.  However, neither provider assigned a diagnosis other 
than "back pain."  Pain does not in and of itself constitute 
a disability for which service connection may be granted.  
See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  
In addition, the provider who offered the June 2004 opinion 
did not distinguish between the effect of the disorder of 
the Veteran's gait due to residuals of her stroke and the 
gait disorder due to service-connected right knee 
disability, so this opinion provides insufficient 
information to serve as a basis for deciding the claim.    

Another VA provider offered a May 2007 opinion that the 
Veteran had "low back strain" related to her service, but 
offered no rationale for that opinion.  VA providers since 
that date have not assigned a consistent diagnosis of a 
"back disorder."  The evidence of record is insufficient to 
service as a basis for adjudication without further 
development.  

The Veteran should be notified of the evidence related to 
disability of her right knee from April 22, 2008, to the 
present, and the communications required to meet due process 
requirements under the applicable regulations should be 
issued.  

Accordingly, the case is REMANDED for the following action:

1.  A supplemental statement of the case 
should be issued which addresses all 
evidence relevant to evaluation of 
service-connected chondromalacia, right 
knee, from April 22, 2008, to the present.

2.  Afford the Veteran an opportunity to 
identify any VA or non-VA provider(s) who 
treated her for a low back disorder after 
her separation from service, especially in 
1983 proximate to her service discharge.  

Afford the Veteran an opportunity to 
identify any post-service employers, or 
other relevant sources of information, 
such as pharmacy records, lay statements, 
or the like, which would be relevant to 
substantiate her claim for service 
connection for a back disorder.  The 
Veteran should be advised that evidence 
proximate to service will be the most 
persuasive evidence, if available.  

The Veteran's representative should be asked to 
assist the Veteran to identify clinical and 
employment evidence or any other pertinent 
evidence.  

3.  Obtain the Veteran's current medical 
treatment records from VA facilities from 
October 2009 to the present.  

4.  The Veteran should be afforded VA 
examination of the spine, as necessary to 
assign a diagnosis and determine the 
etiology of each disorder of the low back.  
The claims file must be provided to each 
examiner.  The examiner(s) should review 
of the relevant evidence contained in the 
claims file.  The examiner should conduct 
any necessary diagnostic testing.  The 
examiner should assign a diagnosis for 
each disorder of the lumbar spine.  The 
examiner should then answer the following 
questions:

(i) Is it at least as likely as not (is 
there at least a 50 percent probability) 
or, is it unlikely, that the Veteran has a 
current lumbar spine disorder which was 
incurred or manifested in service, or 
which results from a service-connected 
disability?  

(ii) Is it at least as likely as not (is 
there at least a 50 percent probability) 
or, is it unlikely, that the Veteran has a 
current lumbar spine disability  which is 
aggravated, that is, permanently increased 
in severity, by a service-connected 
disability?  

The examiner(s) should be advised that the 
term "at least as likely as not" does not 
mean merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against it.

5.  When all directed development has been 
conducted and the records associated with 
the claims flies, adjudication should be 
completed.  If such action does not 
resolve each claim on appeal, a 
supplemental statement of the case should 
be issued to the Veteran and her 
representative.  An appropriate period of 
time should be allowed for response. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


